

117 HR 4595 IH: Medicaid Saves Lives Act
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4595IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Ms. Bourdeaux (for herself, Ms. Castor of Florida, Mrs. McBath, Ms. Ross, Ms. Manning, Ms. Williams of Georgia, Mr. Veasey, Ms. Moore of Wisconsin, Mr. Carson, Mr. Thompson of Mississippi, Mr. Danny K. Davis of Illinois, Mr. Clyburn, Mrs. Murphy of Florida, Mr. Cooper, Mr. Bishop of Georgia, Mr. Johnson of Georgia, Mr. Kind, Mr. Butterfield, Ms. Lois Frankel of Florida, Ms. Sewell, Mr. Cohen, Mr. Crist, Mr. Price of North Carolina, Mr. Soto, Ms. Wasserman Schultz, Mrs. Demings, Mr. Deutch, Ms. Jackson Lee, Mr. Lawson of Florida, Mr. David Scott of Georgia, Ms. Adams, Mr. Green of Texas, Mr. Castro of Texas, and Mr. Allred) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Health and Human Services to establish a program to provide health care coverage to low-income adults in States that have not expanded Medicaid.1.Short titleThis Act may be cited as the Medicaid Saves Lives Act.2.Medicaid fallback coverage program for low-income adults in non-expansion States(a)In generalAs soon as possible after the date of enactment of this Act the Secretary of Health and Human Services (in this section referred to as the Secretary) shall—(1)directly or by contract, establish a program that offers eligible individuals the opportunity to enroll in health benefits coverage that meets the requirements described in subsection (c) and any requirements applicable to such coverage pursuant to subsection (d); and(2)ensure that such program is administered consistent with the requirements of section 431.10(c)(2) of title 42, Code of Federal Regulations. (b)Definition of eligible individualIn this section, the term eligible individual means an individual who—(1)is described in section 1902(a)(10)(A)(i)(VIII) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)(VIII)); (2)resides in a State that— (A)does not expend amounts for medical assistance under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) for all individuals described in such section; and (B)did not expend amounts for medical assistance under such title for all such individuals as of the date of enactment of this Act; and(3)would not be eligible for medical assistance under such State's plan for medical assistance under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or a waiver of such plan, as such plan or waiver was in effect on such date.(c)Health benefits coverage requirementsThe requirements described in this subsection with respect to health benefits coverage are the following:(1)Essential health benefitsAt a minimum, the coverage meets the minimum standards required under paragraph (5) of section 1937(b) of the Social Security Act (42 U.S.C. 1396u–7(b)) for benchmark coverage described in paragraph (1) of such section or benchmark equivalent coverage described in paragraph (2) of such section.(2)Premiums and cost-sharingNo premiums are imposed for the coverage, and de­duct­ibles, cost sharing, or similar charges may only be imposed in accordance with the requirements imposed on State Medicaid plans under section 1916 of the Social Security Act (42 U.S.C. 1396o). (d)Application of requirements and provisions of title XIX of the Social Security ActThe Secretary shall specify that—(1)any requirement applicable to the furnishing of medical assistance under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) by States that have elected to make medical assistance available to individuals described in section 1902(a)(10)(A)(i)(VIII) of such title (42 U.S.C. 1396a(a)(10)(A)(i)(VIII)) that does not conflict with the requirements specified in subsection (c) applies to the program established under this section; and(2)other provisions of such title apply to such program.(e)No State mandateNothing in this section shall be construed as requiring a State to make expenditures related to the program established under this section and the Secretary shall not impose any such requirement.(f)FundingThere are appropriated to the Secretary for each fiscal year beginning with fiscal year 2021 from any funds in the Treasury not otherwise appropriated, such sums as are necessary to carry out this section.3.Increase and extension of temporary enhanced FMAP for States which begin to expend amounts for certain mandatory individuals(a)In generalSection 1905(ii)(1) of the Social Security Act (42 U.S.C. 1396d(ii)(1)) is amended—(1)by striking 8-quarter period and inserting 40-quarter period; and(2)by striking 5 percentage points and inserting 10 percentage points.(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 9814 of the American Rescue Plan Act of 2021 (Public Law 117–2). 